Contrary to the contentions of the defendants Ruday Realty *580Corp. and Crosstown Management Corp. (hereinafter together the appellants), vacatur and/or an increase of the subject mediation award is not warranted since the award did not violate a strong public policy, was not irrational, and did not manifestly exceed a specific, enumerated limitation on the mediator’s power (see Matter of Town of Callicoon [Civil Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909 [1987]; see also Matter of Local 456, Intl. Bhd. of Teamsters v City of Yonkers, 75 AD3d 555 [2010]; Matter of Scher Law Firm, LLP v 87-10 51st Ave. Owners Corp., 52 AD3d 611 [2008]; Matter of Balis v Chubb Group of Ins. Cos., 50 AD3d 682 [2008]).
The appellants’ remaining contentions are without merit. Angiolillo, J.P., Florio, Belen and Miller, JJ., concur. [Prior Case History: 26 Misc 3d 1215(A), 2010 NY Slip Op 50105(11).]